[NOT FOR PUBLICATION]

               UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                        

No. 96-1716

                       UNITED STATES,

                          Appellee,

                             v.

                  JOSE I. ARIAS PLACENCIO,

                    Defendant, Appellant.

                                        

        APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF PUERTO RICO

       [Hon. Hector M. Laffitte, U.S. District Judge]

                                        

                           Before

                   Selya, Boudin and Stahl,
                       Circuit Judges.

                                        

Francisco Serrano-Walker on brief for appellant.
Guillermo Gil, United States Attorney, Jose A. Quiles and Jacabed
Rodriguez-Coss,  Assistant  United  States  Attorneys,  on  brief  for
appellee.  

                                        

                        June 6, 1997
                                        

          Per Curiam.  Upon careful review of the briefs  and

record, we conclude that defendant's contentions of error  do

not merit a new trial.  

     The  district court's  acted  within its  discretion  in

refusing                     the                         jury's request to hear again the testimony of the

two main witnesses.   See United States v. Akitoye, 923  F.2d

221, 226 (1st Cir. 1991).  

     The district court also  acted within its discretion  in

refusing                     defendant's                                late request for an additional instruction

on ignorance  of the  law, particularly  as the  instructions

regarding  the elements  of  the offenses,  "knowingly,"  and

"willfully" adequately  addressed  the issue  of  defendant's

knowledge of the currency reporting requirement.  See  United

States v. Vazquez, 53 F.3d 1216, 1221-22 (11th Cir. 1995). 

     And,  on  de  novo  review,  we  cannot  say  that   the

prosecutor's inappropriate remark during rebuttal argument so

affected                     the                         verdict                                as                                   to warrant a new trial, considering the

brevity of the remark, the district court's response, and the

context of the proceedings as a whole.  See United States  v.

Procopio, 88 F.3d 21, 32 (1st Cir. 1996). 

     Affirmed.  See 1st Cir. Loc. R. 27.1.

                             -2-